Citation Nr: 1230382	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served in the Army National Guard from 1973 to 1985; she had a period of Active Duty Training (ADT) from September to December 1974.  Presently at issue is a claim related to an injury incurred during a period of inactive duty training (IDT) in December 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, denied entitlement to service connection for a back injury.  The appellant now lives within the jurisdiction of the VA RO in Waco, Texas.  

The case was previously before the Board in July 2010 and July 2011, when it was remanded primarily for addendums related to the diagnoses medical opinions expressed on VA examination.  That development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal that the appellant incurred a lifting injury to her low back during a period of IDT in December 1978; the diagnosis was lumbosacral strain, she was treated with physical therapy, and the injury resolved without any documented residual disability.  

2.  In February 1981 a periodic service department examination of the appellant was conducted; clinical evaluation of her spine was normal, without any abnormalities noted by the examining physician.  

3.  On a February 1981 Report of Medical History, the appellant reported that she did not have a history of recurrent low back pain.  

4.  Private medical records dated from 1993 to 1995 reveal that the appellant was treated for complaints of low back pain diagnosed as lumbar disc syndrome; the only reported back injury in these records is the lifting injury during IDT.

5.  A September 2004 VA Compensation and Pension examination of the appellant indicated a diagnosis of degenerative disc disease at L5 secondary to aging.  

6.  An April 2006 VA Compensation and Pension examination of the appellant indicated a diagnosis of degenerative disc disease at L5 which was not related to the lifting injury during IDT.

7.  A November 2011 VA Compensation and Pension examination of the appellant indicated a diagnosis of degenerative joint disease of the lumbar spine which was not related to the lifting injury during IDT.

8.  The appellant reports a continuity of symptomatology of low back pain dating from the December 1978 IDT injury to the present; this account is not credible in light of the evidence contained in the 1981 service examination report and medical history.  

9.  An August 2011 VA medical opinion indicates that the current low back can definitely be related to the 1978 IDT injury, if the 1981 service medical evidence is in error.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2004 and March 2006 letters.  The claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d 1333. 

VA has obtained available service personnel records, service treatment records; private treatment records; VA examination reports; assisted the appellant in obtaining evidence; and, afforded her the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, or air service' includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT, or for injury incurred during IDT.  

The appellant served in the Army National Guard from 1973 to 1985; she had a period of ADT from September to December 1974.  Presently at issue is a claim related to an injury incurred during a period of IDT in December 1979.  She did not serve on active duty.  Because service connection for a disability has not been established as being related to any period of ADT or IDT she is not a veteran.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Again, the appellant served in the Army National Guard from 1973 to 1985; she had a period of ADT from September to December 1974.   Her claim is related to an injury incurred during a period of IDT in December 1978.  

Service treatment records reveal that in December 1978 the appellant was on a period of IDT.  While on duty and working in the kitchen preparing a meal, she picked up a heavy pot of water and injured her back.  She was treated with physical therapy at US Public Health Service Hospital on an outpatient basis until April 1979.  The final diagnosis was lumbosacral strain.  The injury resolved without any documented residual disability.  

In February 1981 a periodic service department examination of the appellant was conducted in relation to her retention in National Guard service.  Clinical evaluation of her spine was normal, with no abnormalities noted by the examining physician.  On the accompanying Report of Medical History, the appellant answered "no" to the question which asked if she "had or now had" recurrent back pain.  She also indicated "I am in good health."  The examiner did note a prior injury in 1978 related to questions asking about prior injury and hospital treatment.  Subsequent service treatment records do not indicate any complaints of, or treatment for, any back pain at any point subsequent to April 1979 when she completed her physical therapy.  

Private medical records dated from 1993 to 1995 reveal that the appellant was treated for complaints of low back pain.  On an August 1993 medical history she indicated prior history of a lifting injury to her back during reserve service in 1980.  The August 1993 examination report indicated a diagnosis of degenerative arthritis of the lumbar spine based on x-ray examination.  A diagnosis of herniated intervertebral disc was indicated and subsequently confirmed by magnetic resonance imaging (MRI) in September 1993.  Subsequent records reveal treatment continuing until April 1995.  No opinion as to the etiology of the appellant's lumbar degenerative disc disease and arthritis is expressed in these medical records.  

In September 2004, a VA Compensation and Pension examination of the appellant was conducted.  The examining physician reviewed the records and noted the appellant's lifting injury during IDT in 1978.  The examiner also noted the subsequent, 1981 service department examination which revealed a normal spine and the appellant reported being in good health and not having back pain.  X-ray examination revealed mild degenerative disc disease at L5 which was consistent with the appellant's age at the time.  The diagnosis was degenerative disc disease at L5 secondary to aging.  

In March 2005, the appellant submitted a statement from a fellow National Guard service member which indicated that the appellant injured her low back during weekend duty (IDT) in 1978 and that she was place on light duty subsequently.  This piece of evidence does not address the etiology of the appellant's currently diagnosed degenerative disc disease.  Rather, this piece of evidence relates to the lifting injury during IDT in December 1978.  The fact that the appellant had a lifting injury to her low back during IDT is clearly established by the service treatment records already of record.  

In April 2006 a VA Compensation and Pension examination of the appellant was conducted by a second examiner who reviewed the records which documented the IDT lifting injury in 1978.  The appellant reported that she had the injury in 1981 and that she was told she had a disc problem at that time; this is not supported by the service treatment records in the record which indicate a diagnosis of lumbosacral strain at that time.  She reported a continuity of symptomatology of low back pain and that she was treated by physicians from the early 1980s until 1995.  After full examination the diagnosis was degenerative disc disease at L5.  The examiner's medical opinion was that it is less likely than not that the current low back disability was related to the injury during IDT.  The rational provided in the examination report was that service treatment records did not document any degenerative disc disease, and that the examination in 1981, after the injury, failed to show any complaints, or diagnosis, of low back symptoms.  

In November 2010 another VA Compensation and Pension examination of the appellant was conducted.  The examining physician reviewed the medical records.  The appellant asserted that she had onset of back pain during the lifting injury during IDT in 1978 and that she had progressively worse symptoms of low back pain.  After full examination the diagnosis was degenerative joint disease.  The examining physician's medical opinion was that it is less likely than not that the current low back disability is causally related to any incident of service, to include the documented injury in December 1978.  The examiner specifically referenced the subsequent service examination report and medical history of documentation that symptoms had not continued from the time of the injury until the present, despite the appellant's assertions to the contrary.  

Pursuant to the Board's remand instructions to provide a complete rationale, the physician who conducted the November 2010 VA examination issued an addendum to the medical opinion in August 2011.  This medical opinion indicates that the current low back can definitely be related to the 1978 IDT injury, if the 1981 service medical evidence is in error.  

The appellant reports a continuity of symptomatology of low back pain dating from the December 1978 IDT injury to the present.  The appellant is competent to give evidence about what symptoms she can experience or observe such as back pain. See Charles v. Principi, 16 Vet. App. 370 (2002).  However, her report of a continuity of symptomatology is not credible.  In 1981, two years after the lifting injury during IDT, a service medical examination of the appellant was conducted.  Clinical evaluation of her spine by a physician was normal.  This physician was aware of the 1978 injury based on notations on the examination report and medical history form.  The appellant specifically reported that she was in good health and that she did not have recurrent back pain.  This report of a lack of back pain in 1981, supported by the physical findings of a normal spine on examination by a physician at that time, render her current account of a continuity of symptomatology not credible.

The appellant has reported treatment by private physicians from the 1980s to 1995.  The record reveals that many of these records are unavailable as the appellant cannot find the physicians, produce the records, or provide VA with the information necessary to obtain the records.  Available records indicate that she initiated treatment in 1993 for low back pain; while she reported the 1978 injury at that time, none of these records specifically link the back disability to that injury.  

On review the only evidence of record linking the current lumbar spine disability to the 1978 injury are the appellant's assertions of a continuity of symptomatology which is not shown to be credible.  The 2011 VA medical opinion indicates a link, only if the appellant's 1981 report of no back pain was in error.  However, the 1981 report of not having back pain is also supported by clinical findings of a normal back on service department examination at that time.  The other medical opinions of record indicate no relation between the current lumbar spine disability and the injury during IDT.  In fact, the initial VA examination in 2004 indicated that the level of degenerative changes in the appellant's lumbar spine was consistent with age based on radiology findings.  

There is no credible evidence linking any current lumbar spine disability to the injury during IDT in 1978.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The required nexus is absent in the present case.  

The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.



ORDER

Service connection for a low back disability is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


